Name: 88/261/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe
 Date Published: 1988-04-28

 Avis juridique important|31988D026188/261/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 107 , 28/04/1988 P. 0044 - 0044*****COMMISSION DECISION of 12 April 1988 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (88/261/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Spanish Government communicated the following provisions on 4 November 1987: - Royal Decree No 1030/87 of 31 July 1987 on a compensatory allowance in mountain and hill-farming areas, - Ministerial Order of 26 August 87 implementing Royal Decree No 1030/87, - Royal Decree No 995/87 of 24 July 1987 on aid to collective investment for the improvement of agricultural holdings in less-favoured areas, - Ministerial Order of 3 August 1987 coordinating the granting of aid to collective investment in less-favoured areas, - IRYDA circular No 29/8 of 14 October 1987 implementing Royal Decree No 995/87; Whereas, pursuant to Article 25 (1) of Commission Regulation (EEC) No 797/85, the Commission has to decide whether, in the light of the abovementioned communication, the provisions adopted in Spain for the implementation of Title III of Regulation (EEC) No 797/85 satisfy the conditions for a financial contribution from the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85; Whereas an annual review of the compensatory allowance depending on available budget funds is consistent with the objectives of Article 13 of Regulation (EEC) No 797/85 only if there is some degree of continuity in the assessment of natural handicaps and in the fixing of the amounts of the allowance; Whereas, this Decision covers only the aids granted in the regions entered on the Community list of less-favoured farming areas annexed to Council Directive 86/466/EEC (3); Whereas, subject to the comments made above, the abovementioned provisions are consistent with the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The provisions adopted in Spain for the implementation of Title III of Regulation (EEC) No 797/85 satisfy the conditions governing a financial contribution from the Community in respect of the common measure referred to in Article 1 of the said Regulation in the regions entered on the Community of less-favoured farming areas annexed to Directive 86/466/EEC. 2. Spain shall ensure continuity in the assessment of permanent natural handicaps and in the fixing of the amounts of the compensatory allowance. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 12 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 273, 24. 9. 1986, p. 104.